DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2022 has been entered.
Claims 1, and 3-21 are pending in the application.  Claims 1, 11, and 15 have been amended.  Claims 16-21 are new.  Claim 2 has previously been cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-050844 was received on 07 April 2021 as required by 37 CFR 1.55.

Drawings
The drawings filed on 23 March 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 11, 12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2021/094731), hereinafter Tanaka, using US PGPub 2021/0178766 A1 for translation purposes, in view of Lee (US 6,334,663 B1).
With regard to Claim 1, Tanaka discloses a liquid discharge apparatus (Title)  comprising: 
a head including a discharge port (¶0004, Abstract), the head configured to discharge a liquid from the discharge port toward an object (¶0069); 
a liquid receiving surface configured to receive the liquid discharged from the discharge port (¶0069); 
a contact part to contact the discharge port (¶0069; wiper 63); 
a mover including the liquid receiving surface and the contact part (Figs. 11-15; ¶0068), the mover being movable between a facing position where at least one of the liquid receiving surface and the contact part faces the discharge port (Fig. 4; maintenance mechanism 60 faces head discharge surface 38) and a position where the liquid receiving surface and the contact part do not face the discharge port (Figs. 11-12); and 
a holder configured to movably hold the discharge port of the head in a discharge direction to discharge the liquid (¶0071-0073; Figs. 2, 4).
Tanaka does not explicitly disclose the mover including at least one pin; at least one guide groove which guides the pin so that the mover moves towards and away from the discharge port as the pin is guided in the guide groove.
The secondary reference of Lee discloses the mover including at least one pin (Figs. 2-4, mover 310 and pins 380); at least one guide groove which guides the pin so that the mover moves towards and away from the discharge port as the pin is guided in the guide groove (Figs. 2-4, guide grooves 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pin and grooves of Lee, with the liquid discharge apparatus of Tanaka, in order to guide the moving member into position for capping as taught by Lee (Cols. 6-7).

With regard to Claim 3, Tanaka further discloses a chassis configured to hold the discharge port of the head and movably support the mover moving unit (¶0068, maintenance mechanism is movable; ¶0073, discharge module 49 of head 39 supported by the frame 48 which is fixed to the lower casing 32, ¶0072; ¶0108, maintenance mechanism 60 supported by second support mechanism 52 supported by lower casing 32).

With regard to Claim 4, Tanaka further discloses wherein the holder includes the chassis configured to hold the discharge port of the head so as to be relatively movable with respect to the mover moving unit in the discharge direction (¶0068-0073, maintenance mechanism movable relative to the head 39 supported by lower casing 32; ¶0126; Figs. 14-15).

With regard to Claim 5, Tanaka further discloses a liquid discharge unit including the head and the mover moving unit, wherein the holder is configured to movably hold the liquid discharge unit in the discharge direction (Figs. 14-15; ¶0126-0127), however Tanaka does not explicitly disclose to movably hold the liquid discharge unit in a direction perpendicular to the discharge direction.
The secondary reference of Lee discloses to movably hold the liquid discharge unit in a direction perpendicular to the discharge direction (Fig. 1; head 1 is moves along guide shaft 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the movement in a direction perpendicular to the discharge direction of Lee, with the liquid discharge apparatus of Tanaka, in order to enhance the productivity.

With regard to Claim 6, Tanaka further discloses a liquid discharge unit including the head and the mover moving unit (Fig. 2). 
Tanaka does not explicitly disclose a guide configured to movably hold the liquid discharge unit in a direction perpendicular to the discharge direction.
The secondary reference of Lee discloses a guide configured to movably hold the liquid discharge unit in a direction perpendicular to the discharge direction (Fig. 1; head 1 is moves along guide shaft 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the guide of Lee, with the liquid discharge apparatus of Tanaka, in order to enhance the productivity.

With regard to Claim 11, Tanaka further discloses wherein:  the mover includes a wiper (¶0070).

With regard to Claim 12, Tanaka further discloses wherein the contact part includes a wiper (¶0070; wiper 63).

With regard to Claim 14, Tanaka further discloses wherein the holder includes a chassis (¶0073, discharge module 49 of head 39 supported by the frame 48 which is fixed to the lower casing 32, ¶0072; ¶0108, maintenance mechanism 60 supported by second support mechanism 52 supported by lower casing 32).

With regard to Claim 16, Tanaka does not explicitly disclose wherein: the groove includes angled section to change a distance between the mover and the discharge port, and the groove includes another section which keeps the distance between the mover and the discharge port constant.
The secondary reference of Lee discloses wherein: the groove includes angled section to change a distance between the mover and the discharge port (Figs. 4, 6-7; angled section 140a), and the groove includes another section which keeps the distance between the mover and the discharge port constant (140b; Figs. 4, 6-7).

With regard to Claim 17, Tanaka does not explicitly disclose another groove, parallel to said groove, and another pin corresponding to said another groove
The secondary reference of Lee discloses another groove, parallel to said groove, and another pin corresponding to said another groove (Fig. 4).

With regard to Claim 18, Tanaka does not explicitly disclose another groove, parallel to said groove, and another pin corresponding to said another groove. 
The secondary reference of Lee discloses another groove, parallel to said groove, and another pin corresponding to said another groove (Fig. 4).

Claims 7, 15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Lee, and further in view of Shimada et al. (US 6,547,355 B1), hereinafter Shimada.
With regard to Claim 7, Tanaka-Lee does not explicitly disclose circuitry configured to:
cause the head to discharge the liquid from the discharge port while moving the discharge port of the head in a movement direction perpendicular to the discharge direction;
stop moving the head in the movement direction and cause the head to stop discharging the liquid from the discharge port when a first condition is satisfied; and
resume moving the head in the movement direction from a stop position where the head stops moving in the movement direction and cause the head to resume discharging the liquid from the discharge port when a second condition is satisfied.
The secondary reference of Shimada discloses circuitry (Fig. 27) configured to:
cause the head to discharge the liquid from the discharge port while moving the discharge port of the head in a movement direction perpendicular to the discharge direction (Col. 23, Lines 31-46)
stop moving the head in the movement direction and cause the head to stop discharging the liquid from the discharge port when a first condition is satisfied (Col. 23, Lines 31-46); and
resume moving the head in the movement direction from a stop position where the head stops moving in the movement direction and cause the head to resume discharging the liquid from the discharge port when a second condition is satisfied (Col. 23, Lines 47-63; after prescribed processes are carried out).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stop and resuming of Shimada, with the liquid ejecting apparatus of Tanaka, in order to carry out prescribed processes, as taught by Shimada (Col. 23, Lines 47-63).

With regard to Claim 15, Tanaka further discloses a liquid discharge apparatus comprising:
a head including a discharge port, the head to discharge a liquid from the discharge port toward an object;
a liquid receiving surface to receive the liquid discharged from the discharge port;
a contact part to contact the discharge port;
a mover including at least one of the liquid receiving surface and the contact part, the mover being movable between a facing position where at least one of the liquid receiving surface and the contact part faces the discharge port and a position where the liquid receiving surface and the contact part do not face the discharge port;
a holder to movably hold the discharge port of the head in a discharge direction to discharge the liquid (see Claim 1 rejection above for the above limitations); and
Tanaka does not explicitly disclose the mover including at least one pin; at least one guide groove which guides the pin so that the mover moves towards and away from the discharge port as the pin is guided in the guide groove; and
circuitry configured to:
cause the head to discharge the liquid from the discharge port while moving the discharge port of the head in a movement direction perpendicular to the discharge direction;
stop moving the head in the movement direction and cause the head to stop discharging the liquid from the discharge port when a first condition is satisfied; and
resume moving the head in the movement direction from a stop position where the head stops moving in the movement direction and cause the head to resume discharging the liquid from the discharge port when a second condition is satisfied.
The secondary reference of Lee discloses the mover including at least one pin (Figs. 2-4, mover 310 and pins 380); at least one guide groove which guides the pin so that the mover moves towards and away from the discharge port as the pin is guided in the guide groove (Figs. 2-4, guide grooves 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pin and grooves of Lee, with the liquid discharge apparatus of Tanaka, in order to guide the moving member into position for capping as taught by Lee (Cols. 6-7).
The tertiary reference of Shimada discloses circuitry configured to:
cause the head to discharge the liquid from the discharge port while moving the discharge port of the head in a movement direction perpendicular to the discharge direction;
stop moving the head in the movement direction and cause the head to stop discharging the liquid from the discharge port when a first condition is satisfied; and
resume moving the head in the movement direction from a stop position where the head stops moving in the movement direction and cause the head to resume discharging the liquid from the discharge port when a second condition is satisfied (see Claim 7 rejection above for the above limitations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stop and resuming of Shimada, with the combination of Tanaka-Lee, in order to carry out prescribed processes, as taught by Shimada (Col. 23, Lines 47-63).

With regard to Claim 19, Tanaka does not explicitly disclose wherein: the groove includes angled section to change a distance between the mover and the discharge port, and the groove includes another section which keeps the distance between the mover and the discharge port constant.
The secondary reference of Lee discloses wherein: the groove includes angled section to change a distance between the mover and the discharge port (Figs. 4, 6-7; angled section 140a), and the groove includes another section which keeps the distance between the mover and the discharge port constant (140b; Figs. 4, 6-7).

With regard to Claim 20, Tanaka does not explicitly disclose another groove, parallel to said groove, and another pin corresponding to said another groove.
The secondary reference of Lee discloses another groove, parallel to said groove, and another pin corresponding to said another groove (Fig. 4).

With regard to Claim 21, Tanaka does not explicitly disclose another groove, parallel to said groove, and another pin corresponding to said another groove.
The secondary reference of Lee discloses another groove, parallel to said groove, and another pin corresponding to said another groove (Fig. 4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Lee, further in view of Shimada , and further in view of Kurosawa (US PGPub 2016/0368292 A1), hereinafter Kurosawa.
With regard to Claim 8, Tanaka-Lee-Shimada does not explicitly disclose wherein, when the circuitry stops moving the head, the circuitry moves the head in a direction opposite to the discharge direction and moves the mover to the facing position.
The quaternary reference of Kurosawa discloses wherein, when the circuitry stops moving the head (¶0051), the circuitry moves the head in a direction opposite to the discharge direction (¶0051) and moves the mover to the facing position (¶0042, 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the movement of Kurosawa, with the combination of Tanaka-Lee-Shimada, in order to prevent contact of a medium with the head, as taught by Kurosawa (¶0052).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Lee, and further in view of Naganuma et al. (US PGPub 2015/0367644 A1), hereinafter Naganuma.
With regard to Claim 9, Tanaka-Lee does not explicitly disclose wherein the head further includes:
a liquid chamber;
an opening and closing member configured to open and close a flow path between the liquid chamber and the discharge port;
a piezoelectric element configured to drive the opening and closing member; and
a housing accommodating the liquid chamber, the opening and closing member, and the piezoelectric element.
The tertiary reference of Naganuma discloses wherein the head further includes:
a liquid chamber (Fig. 2A; liquid reservoir 17; ¶0050, 0056);
an opening and closing member (Figs. 2A-B; valve 21; ¶0050, 0056) configured to open and close a flow path between the liquid chamber and the discharge port (Figs. 2A-B; valve 21; ¶0050, 0056, discharge port 40);
a piezoelectric element configured to drive the opening and closing member (¶0050, driven by piezo element 26; and
a housing accommodating the liquid chamber, the opening and closing member, and the piezoelectric element (Fig. 1; head 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the head of Naganuma, with the combination of Tanaka-Lee, in order to efficiently eject a liquid, as taught by Naganuma (¶0008).

With regard to Claim 10, Tanaka-Lee does not explicitly disclose wherein the opening and closing member includes a valve.
The tertiary reference of Naganuma discloses wherein the opening and closing member includes a valve (Figs. 2A-B; valve 21; ¶0050, 0056).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, in view of Lee, and further in view of Andrews et al. (US PGPub 2022/0258236 A1), hereinafter Andrews.
With regard to Claim 13, Tanaka-Lee does not explicitly disclose wherein:
the mover further includes a cleaning liquid supply and a cleaning liquid collector.
The tertiary reference of Andrews discloses wherein the mover further includes a cleaning liquid supply and a cleaning liquid collector (¶0081, 0084).
It would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cleaning supply and collector of Andrews, with the combination of Tanaka-Lee, in order to prevent contaminants and binder from drying on the print head and to clean the head, as taught by Andrews (¶0080-0084).

Response to Arguments
Applicant's arguments, see pages 8-9, filed 30 November 2022 with respect to the rejection(s) of claim(s) 1 and 15 under 35 U.S.C. 102(a)(1) are moot in view of the new grounds of rejection applied to claims 1 and 15 in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853